                Case 16-12551-BLS              Doc 2006        Filed 12/14/18         Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE



                                                        :
In re:                                                            Chapter 11
                                                        :
     APP WINDDOWN, LLC, et al.,1                        :         Case No. 16-12551 (BLS)
                                                        :
Debtors.                                                :         (Jointly Administered)


         NOTICE OF ENTRY OF CONFIRMATION ORDER AND OCCURRENCE
                    OF EFFECTIVE DATE FOR JOINT PLAN OF
          LIQUIDATION OF THE DEBTORS AND DEBTORS IN POSSESSION

         PLEASE TAKE NOTICE OF THE FOLLOWING:

               1.      Confirmation of Plan. On November 28, 2018, the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) entered an order
(the “Confirmation Order”) confirming the Third Amended Joint Plan of Liquidation of the
Debtors and Debtors in Possession, dated November 28, 2018 (as it may have been further
modified, the “Plan”), in the chapter 11 cases of the above-captioned debtors and debtors in
possession (collectively, the “Debtors”). Unless otherwise defined in this Notice, capitalized
terms and phrases used herein have the meanings given to them in the Plan and Confirmation
Order.

             2.     Effective Date of Plan. The Effective Date of the Plan occurred on
December 14, 2018, and the Plan was substantially consummated.

               3.      Estate Representative. Pursuant to Section III.O of the Plan, on
December 13, 2018, the Litigation Trustee provided its notice of election to be appointed as
representative of the Debtors’ Estates under Section 1123(b)(3) of the Bankruptcy Code solely
with respect to the Charney Arbitration, and the substitution shall become effective on the
Effective Date.

                  4.         Bar Dates.

                      a.       Second Administrative Claim Bar Date Provisions. Unless
previously Filed or except as required to have been filed by the First Administrative Expense Bar

1
         The Debtors are the following six entities (the last four digits of their respective taxpayer identification
         numbers follow in parentheses): APP Winddown, LLC (f/k/a American Apparel, LLC) (0601); APP USA
         Winddown, LLC (f/k/a American Apparel (USA), LLC) (8940); APP Retail Winddown, Inc. (f/k/a
         American Apparel Retail, Inc.) (7829); APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing &
         Finishing, Inc.) (0324); APP Knitting Winddown LLC (f/k/a KCL Knitting, LLC) (9518); and APP
         Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.) (3870). The address of each of the Debtors is 107
         Millcreek Corners, Suite B, P O Box 5129, Brandon, MS 39047.



DOCS_DE:222326.2 03635/001
                Case 16-12551-BLS      Doc 2006      Filed 12/14/18     Page 2 of 3



Date pursuant to the Bar Date Order or as governed in another order of the Court, requests for
payment of Administrative Claims must be Filed and served on the parties identified in Section
X.K (other than the Creditors’ Committee) and the Creditors’ Fund Trustee no later than
January 14, 2019. Filings of such requests shall be made with the Notice and Claims Agent
either (a) electronically with Prime Clerk via the interface available at
https://casesprimeclerk.com/AmericanApparel/EPOC-Index or (b) via U.S. mail or other hand
delivery method to: APP Winddown, LLC (f/k/a American Apparel, LLC) Claims Processing
Center, c/o Prime Clerk LLC, 830 3rd Avenue, 3rd Floor, New York, NY 10022 (such requests
shall not be made, and will not be deemed Filed if made by, facsimile or electronic submission).
Any Holder of an Administrative Claim who was not required to File proof of such
Administrative Claim or a request for payment thereof pursuant to the Bar Date Order shall be
required to file a request for payment of such Administrative Claim by the Second
Administrative Expense Bar Date. Any Holders of Administrative Claims that were or are
required to File and serve a request for payment of Administrative Claims and that did not or do
not File and serve such a request by the applicable bar date will be forever barred from asserting
such Administrative Claims against the Debtors, the Post-Confirmation Debtors, or their
respective property, and such Administrative Claims will be deemed Disallowed as of the
Effective Date and not entitled to payment under the Plan.
                        b.     Professional Compensation. Professionals or other entities
asserting a Fee Claim for services rendered before the Effective Date must File and serve on the
parties identified in Section X.K and such other entities who are designated by the Bankruptcy
Rules, the Fee Order, the Confirmation Order or other order of the Bankruptcy Court an
application for final allowance of such Fee Claim no later than January 14, 2019 (other than
Professionals who may receive compensation or reimbursement of expenses pursuant to the
Ordinary Course Professionals Order).
                        c.     Bar Dates for Rejection Claims. If the rejection of an Executory
Contract or Unexpired Lease pursuant to the Plan or otherwise gives rise to a Claim by the other
party or parties to such contract or lease, such Claim shall be forever barred and shall not be
enforceable against the Debtors, Estates, Creditors’ Fund Trust and Post-Confirmation Debtors
unless a Proof of Claim is filed with the Bankruptcy Court (by filing with the Notice and Claims
Agent as set forth in paragraph 3(a) above) by no later than January 14, 2019.
                 5.     Rejection of Executory Contracts. Except for any Executory Contracts
or Unexpired Leases of the Debtors: (i) that previously were assumed or rejected by an order of
the Bankruptcy Court, pursuant to section 365 of the Bankruptcy Code; (ii) as to which a motion
for approval of the assumption or rejection of such contract or lease has been filed and served
prior to, and remains pending as of, Confirmation; or (iii) set forth on Exhibit III.L of the Plan,
each Executory Contract and Unexpired Lease entered into by the Debtors prior to the Petition
Date that has not previously expired or terminated pursuant to its own terms shall be deemed
rejected pursuant to section 365 of the Bankruptcy Code as of the Effective Date. Nothing in the
Plan is intended to affect the validity of contracts and leases entered into by the Debtors on or
after the Petition Date, or the rights of the Debtors thereunder, which shall remain in full force
and effect after the Effective Date in accordance with their terms.

             6.      Copies of Plan and Confirmation Order. A copy of the Plan, the
Confirmation Order or any other related documents may be obtained from the Bankruptcy


                                               -2-
DOCS_DE:222326.2 03635/001
                Case 16-12551-BLS       Doc 2006      Filed 12/14/18    Page 3 of 3



Court's website at http://ecf.deb.uscourts.gov or, free of charge, at
https://cases.primeclerk.com/americanapparel.



Dated: December 14, 2018                           PACHULSKI STANG ZIEHL & JONES LLP
       Wilmington, Delaware
                                                   /s/ Laura Davis Jones
                                                   Laura Davis Jones (DE Bar No. 2436)
                                                   James E. O'Neill (DE Bar No. 4042)
                                                   Joseph M. Mulvihill (DE Bar No. 6061)
                                                   919 N. Market Street, 17th Floor
                                                   P.O. Box 8705
                                                   Wilmington, DE 19899-8705 (Courier 19801)
                                                   Telephone: (302) 652-4100
                                                   Facsimile: (302) 652-4400
                                                   Email:     ljones@pszjlaw.com
                                                              joneill@pszjlaw.com
                                                              jmulvihill@pszjlaw.com

                                                   and

                                                   JONES DAY
                                                   Scott J. Greenberg
                                                   Michael J. Cohen
                                                   250 Vesey Street
                                                   New York, NY 10281
                                                   Telephone:     (212) 326-3939
                                                   Facsimile:     (212) 755-7306
                                                   Email:         sgreenberg@jonesday.com
                                                                  mcohen@jonesday.com

                                                   Co-Counsel for the Post-Confirmation Debtors




                                                -3-
DOCS_DE:222326.2 03635/001
